Citation Nr: 1101395	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-18 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim seeking service connection for low back disability, to 
include as secondary to service-connected fracture of the left 
acetabulum.

2.  Entitlement to a rating in excess of 20 percent for a 
fracture of the left acetabulum prior to May 28, 2008.

3.  Entitlement to a rating in excess of 40 percent for a 
fracture of the left acetabulum from May 28, 2008.    

4.   Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to October 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arises from 
rating decisions of the Waco, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In October 2010, the Veteran testified during a Board hearing at 
the RO before the undersigned Veterans Law Judge; a transcript of 
that hearing is of record.  In conjunction with this hearing, the 
Veteran submitted additional medical records, accompanied by a 
waiver of RO review.  38 C.F.R. § 20.1304(c) (2010).

The issues of entitlement to service connection for PTSD and 
entitlement to service connection for low back disability, to 
include as secondary to service connected fracture of the left 
acetabulum, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.





FINDINGS OF FACT

1.  An unappealed June 2001 rating decision denied service 
connection for low back disability essentially because such 
disability was not found to have been incurred in service or to 
be related to service.

2.  Evidence received since the June 2001 rating decision 
includes lay testimony tending to indicate that the low back 
disability was first manifest in service and has essentially 
continued to the present day; it relates to the unestablished 
facts necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.

3.  Prior to May 28, 2008, the Veteran's fracture of the left 
acetabulum  was manifested by limitation of flexion of the thigh 
to 20 degrees; ankylosis of the hip, flail joint of the hip, and 
fracture of any part of the femur were not shown.

4.  From May 28, 2008, the Veteran's fracture of the left 
acetabulum  has been manifested by limitation of flexion of the 
thigh to 10 degrees; ankylosis of the hip, flail joint of the 
hip, and fracture of any part of the femur were not shown.   


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of 
entitlement to service connection for low back disability, to 
include as secondary to service connected fracture of the left 
acetabulum , is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2010).

2.  Prior to May 28, 2008, the criteria for a 30 percent (but no 
higher) rating for a fracture of the left acetabulum are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5250, 5252, 5254, 5255 (2010).  

3.  From May 28, 2008, the criteria for a rating in excess of 40 
percent for a fracture of the left acetabulum have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.71a, Diagnostic Codes 5250, 5252, 5254, 5255 (2010).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific 
to requests to reopen, the Veteran must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

Given the favorable outcome detailed below in regard to the 
Veteran's application to reopen the claim for service connection 
for low back disability, an assessment of VA's duties under the 
VCAA in relation to this claim is not necessary.

In regard to the Veteran's claim for increase, in a May 2006 pre-
rating letter, the RO provided notice to the Veteran regarding 
what information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA.  He was also informed of the manner in which 
ratings and effective dates are assigned for awards of disability 
benefits.   The January 2007 RO rating decision reflects the 
initial adjudication of the claim after issuance of the May 2006 
letter.  

The elements of the claims on appeal, as well as the types of 
evidence that would contain pertinent findings, were discussed 
during the October 2010 hearing.  See Bryant v. Shinseki, 23 Vet. 
App. 488 (2010).  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.   Pertinent medical evidence 
associated with the claims file consists of the service treatment 
records, VA medical records, Social Security records, and the 
reports of VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the October 2010 
Board hearing, along with various written statements provided by 
the Veteran and by his representative on his behalf.  The Board 
notes that no further RO action, prior to appellate consideration 
of any of these claims, is required.  

II.  Analysis

A.  Claim to reopen

An unappealed January 1975 rating decision denied service 
connection for a low back disability.  This decision is final.  
38 U.S.C.A. § 7105 (West 2002).

A June 2001 rating decision declined to reopen the claim of 
service connection for low back disability.  This action 
represents the last final decision on any basis as to the issue 
of entitlement to service connection for low back disability.  38 
U.S.C.A. § 7105; Evans v. Brown, 9 Vet. App. 273 (1996).

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  However, a claim on which there is a final decision 
may be reopened if new and material evidence is received.  38 
U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  When determining whether a claim 
should be reopened, the credibility of newly submitted evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The June 2001 rating decision declined to reopen the Veteran's 
claim of service connection for low back disability essentially 
based on a finding that the Veteran had not submitted new and 
material evidence tending to show that the disability was 
incurred in service or was related to service, to include an 
April 1966 auto accident therein.  Accordingly, in order for the 
Veteran's claim to be reopened, evidence received since June 2001 
must suggest that the low back disability was incurred in service 
and/or that an etiological relationship exists between the 
current low back disability and the Veteran's service.   A review 
of the record reveals that evidence of this nature has been 
received.

Notably, during a November 2006 VA examination,  the Veteran 
affirmatively reported that subsequent to his accident in 
service, it was about a year before he could walk normally and 
during this period, he experienced continued low back pain.  He 
also noted that eventually after treating his back 
conservatively, the back got better temporarily.  However, he 
then began to have increasing symptoms in the 1970s and continued 
to have problems ever since.    

Also during the October 2010 Board hearing the Veteran 
affirmatively testified that during the accident in service he 
was in the back seat and went forward.  His whole body, including 
his spine, got twisted around.  As a result of the accident, he 
had to remain in traction at the hospital for a long time.  He 
then transitioned to a wheelchair, then to using crutches and 
then to using a cane.  The Veteran's representative affirmatively 
contended that the Veteran had had back problems since this 
initial injury.  

This evidence is new because it was not previously of record.  It 
is also material because it relates to unestablished facts 
necessary to substantiate the claim.  The evidence tends to 
indicate that the Veteran injured his back during the accident in 
service and that he has essentially continued to have low back 
problems ever since.  Consequently, it tends to show that a low 
back injury was incurred in service and that the Veteran's 
current low back disability is related to service.   Also, as the 
Veteran is competent to assert continuity of low back 
symptomatology since service and his assertions must be presumed 
credible, the evidence raises a reasonable possibility of 
substantiating the Veteran's claim.  Accordingly the additional 
evidence received since the June 2001 Board decision is new and 
material, and the claim of service connection for low back 
disability is reopened.

For reasons described in further detail below, however, no final 
adjudication will be made on the low back disability claim at 
this time.  Rather, this case requires additional evidentiary 
development.

B.  Increased rating

In an initial January 1975 rating decision, the RO awarded 
service connection for left hip disability (i.e., fracture of the 
left acetabulum) and assigned a noncompensable rating.  In a 
subsequent October 2005 rating decision, the RO increased the 
rating to 10 percent.  The Veteran's instant claim for increase 
was received by the RO in April 2006.  In a January 2007 rating 
decision, the RO granted an increased (20 percent) rating for the 
disability effective April 10, 2006, the date the Veteran's claim 
for increase was received.  Then, in a December 2008 rating 
decision, the RO increased the rating to 40 percent effective May 
28, 2008.  The Veteran contends that a rating in excess of 20 
percent is warranted prior to May 28, 2008 and that a rating in 
excess of 40 percent is warranted from May 28, 2008.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  The Board 
finds, however, that staged ratings (other than the ones already 
assigned) are not warranted here, as  the degree of the Veteran's 
left hip disability has not been shown to vary aside from the 
variation already reflected by the assignment of different 
ratings prior to and from May 28, 2008.  

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

The Veteran's left hip disability has been assigned the 20 
percent rating prior to May 28, 2008 and the 40 percent rating 
from May 28, 2008 under Code 5252 for limitation of flexion of 
the thigh.  Under this Code, a 10 percent rating is warranted 
where limitation is to 45 degrees; a 20 percent rating is 
warranted where the limitation is to 30 degrees; a 30 percent 
rating is warranted where the limitation is to 20 degrees; and a 
40 percent rating is warranted where the limitation is to 10 
degrees.  38 C.F.R. § 4.71a.

Normal ranges of motion of the hip are flexion from 0 degrees to 
125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 
C.F.R. § 4.71, Plate II.

Ratings higher than 20 percent for hip disability are also 
available under Code 5250, for ankylosis of the hip; Code 5454 
for flail joint of the hip; and Code 5255 for fracture of the 
shaft, anatomical neck or surgical neck of the femur, or malunion 
of the femur.  38 C.F.R. § 4.71a.

Considering the evidence of record in light of the above legal 
criteria, a 30 percent but no higher rating is warranted for a 
fracture of the left acetabulum  prior to May 28, 2008 and from 
May 28, 2008, a rating in excess of 40 percent for a fracture of 
the left acetabulum  is not warranted.    

During a September 2005 VA examination, the Veteran reported 
daily hip pain most of the day and some times at night.  He had 
no increased limitations with flare-ups or on repetitive motion.  
He used a cane in his right hand and did not use a wheelchair or 
electric cart.  He had not worked since 1999 because of pain in 
his lower extremity.  Some of his pain was claudication, and he 
had had three bypasses in his left arterial system of the lower 
extremity and two stents placed.  The Veteran still drove and was 
able to shower.  He reported that he did a limited amount of 
walking around the house but mostly sat in his easy chair.  He 
experienced no incoordination.  If he did any walking, he would 
have fatigability, which the examiner thought represented 
claudication and cardiac disease.  He did have weak movements of 
his lower extremity.  

A physical examination revealed that the Veteran walked slowly 
with a slight limp with a cane in his right hand.  There was mild 
tenderness on compression of the left hip.  The Veteran could 
flex the hip to 20 degrees and could adduct the hip to 10 
degrees.  There was 20 degrees of abduction and 10 degrees of 
extension with some pain.  The Veteran had good femoral and 
posterior tibial pulses.  The diagnostic impressions were 
fracture of the acetabulum, healed; and peripheral vascular 
disease and bypass surgery of the left lower extremity.  X-rays 
of the hip and pelvis were limited and showed no definite 
abnormality of the hip, but there were possible minimal 
degenerative changes in the lower hip joints bilaterally.  

On June 2006 VA examination, the Veteran reported quite severe, 
constant, steady left hip pain, which was present all day.  He 
had to use a cane for support and would use a wheelchair if he 
had to do any excess walking over approximately 100 feet.  He 
could drive with some difficulty, and he needed help caring for 
his house.  The examiner noted that the Veteran also had vascular 
disease and lumbar disease and had undergone multiple peripheral 
artery bypasses.  

There were no flare-ups.  The Veteran did not have any 
incoordination, but did report fatigability.  He indicated that 
he could only walk short distances and that he had no strength or 
endurance in the left hip.  

A physical examination revealed that the Veteran walked very 
slowly with a large, heavy cane in his right hand for support.  
He had no tenderness on palpation of the trochanteric area.  He 
could flex the hip to 30 degrees with pain.  He had 20 degrees of 
abduction and 10 degrees of adduction with pain, along with 20 
degrees of extension.  The examiner noted that it was very hard 
for the Veteran to do these maneuvers.  It was also hard for him 
to stand.  The examiner found that there was no evidence of a 
change in range of motion, coordination, fatigability, endurance 
or pain level with repetitive motion, which was walking down the 
hall.  

On May 28, 2008 VA examination, the Veteran reported that since 
the September 2005 VA examination, he had developed constant left 
hip pain.  He indicated that he could not get out of a chair and 
that he used a walker at home.  For the examination, he came in a 
wheelchair.  He used no other braces or assistive devices.  He 
indicated that he had to sleep in the upright position.  He could 
drive a car but was not able to take care of his home.  He took 
Hydrocodone and Morphine for pain.  

The Veteran's constant daily pain was interfering with ambulation 
and he could barely walk.  He had had no flare-ups or 
incoordination.  He did experience fatigue and lack of endurance.  
The Veteran indicated that he had been unemployed since the mid 
1990s because of pain in his hip and his back.  

He could not walk long distances without his walker, which he did 
not have with him.  He reported that he could not lie down for an 
examination.  He could only stand up by leaning against the 
examining table.  He did not complain of pain on compression of 
the trochanters.  He would flex his hip approximately 0 to 10 
degrees but had no further flexion due to pain.  He had no 
extension, internal or external rotation, abduction or adduction.  
When he walked, he did extend and flex his hip to approximately 
20 degrees.  There was no repetitive motion due to pain.  The 
diagnostic impressions were old fracture of the acetabulum, 
degenerative arthritis of the left hip and decreased range of 
motion secondary to pain.  

During the October 2010 hearing, the Veteran testified that he 
could only walk about ten or twelve feet without a walker.  He 
also indicated that he was able to drive to the hearing from 
Dallas but he had to stop three times.  He took morphine and 
hydrocodone for pain.  

In the instant case, prior to May 28, 2008, the Veteran's left 
thigh/hip flexion was not shown to be limited to less than 20 
degrees.  In this regard, flexion was found to be to 20 degrees 
during the September 2005 VA examination, and there were no other 
findings of record prior to May 28, 2008 indicative of any more 
severe limitation of motion.  Accordingly, based on the September 
2005 VA examination finding, a 30 percent rating under Code 5252 
was warranted.  38 C.F.R. § 4.71a.  The Board is cognizant that 
the June 2006 VA examination showed less severe limitation of 
flexion; however, given the earlier September 2005 finding, the 
Board finds that the Veteran's overall disability picture more 
nearly approximated the criteria for a 30 percent rating prior to 
May 28, 2008.  See 38 U.S.C.A. § 4.7.

Additionally, as the record contains no evidence of left hip 
ankylosis; left hip flail joint; fracture of the shaft, 
anatomical neck or surgical neck of the femur; or malunion of the 
femur, a rating in excess of 30 percent was not warranted under 
any other rating codes applicable to disability of the hip prior 
to May 28, 2008.  38 C.F.R. § 4.71, Codes 5250, 5254, 5255.

Further additional factors that could provide a basis for an 
increase have also been considered.  However the evidence does 
not show that the Veteran had functional loss prior to May 28, 
2008 beyond that currently compensated.  38 C.F.R. §§ 4.40, 4.45; 
see Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, 
although the June 2006 VA examiner noted that the Veteran did 
have some difficulty with range of motion exercises and with 
standing up, he also found that the Veteran experienced no flare-
ups and no change in range of motion, coordination, fatigability, 
endurance, or pain level with repetitive motion testing (i.e., 
walking down the hall).  Accordingly, the Board finds that the 
Veteran was adequately compensated for functional loss by the 30 
percent rating assigned prior to May 28, 2008.  

Considering the period beginning on May 28, 2008, the Board notes 
that as a 40 percent rating is the highest available under Code 
5252, and there is no basis for assigning a higher rating under 
this Code.  38 C.F.R. § 4.71a.  Also, as the record contains no 
evidence of left hip ankylosis, left hip flail joint, or fracture 
of the shaft or anatomical neck or surgical neck of the femur, a 
rating in excess of 40 percent is not warranted under any other 
rating code applicable to disability of the hip.  38 C.F.R. 
§ 4.71a, Codes 5250, 5254, 5255.  

Additionally, the Board has considered additional factors that 
could provide a basis for an increase.  However the evidence does 
not show that the Veteran has functional loss beyond that 
currently compensated.  See DeLuca v. Brown, supra.  In this 
regard, although the May 28, 2008 VA examiner specifically found 
that the Veteran had pervasive limitation of motion of the left 
hip, experienced significant pain along with fatigue and lack of 
endurance, and had to lean against the examination table to 
stand, he also found that the Veteran did not experience any 
flare-ups or incoordination, and was able to flex his hip up to 
approximately 20 degrees when he walked.  Further, there are no 
other objective findings of record tending to show more severe 
functional loss.  Accordingly, the Board finds that the Veteran 
is adequately compensated by the existing 40 percent rating, 
which corresponds to extremely severe limitation of motion of the 
hip.

Finally, the Board notes that to accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the RO is authorized to refer a case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  The 
criterion for such an award is a finding that the case presents 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical application 
of regular schedular standards.

The Board has considered whether the Veteran's claim for an 
increase for left hip disability should be referred for 
consideration of an extraschedular evaluation, and has concluded 
that no such referral is warranted.  The Veteran's complaints 
concerning the orthopedic problems with his left hip, to include 
pain, fatigue, lack of endurance and extreme limitation of motion 
are fully contemplated by the relevant diagnostic criteria.  
There is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical the 
application of the regular schedular standards.  See  Thun v. 
Peake, 22 Vet. App. 111 (2008).  Accordingly, referral for an 
extraschedular rating is not warranted for either the time frame 
before or after May 28, 2008.  

The Board is aware of the recent decision of the United States 
Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 
22 Vet. App. 447 (2009).  In this decision, the Court found that 
a claim for a total disability rating based upon individual 
unemployability (TDIU) was not a free-standing claim in the 
instance of a rating claim where a request for TDIU, either 
overtly stated or implied by a fair reading of the claim or of 
the evidence of record, was indicated.  Here, however, the 
Veteran has not explicitly requested a TDIU rating, and a TDIU 
claim is not implied by the evidence of record.  Instead, the 
Veteran has only generally reported that he is unable to continue 
working due to "pain in his lower extremity" (with part of this 
pain noted to be related to non-service connected claudication, 
along with residuals of non-service connected bypass surgery and 
stent placement) or due to both hip and non-service connected 
back disability.  Accordingly, the Board finds that there is no 
corresponding TDIU claim raised by the record. 

In summary, the evidence supports a 30 percent evaluation for a 
fracture of the left acetabulum prior to May 28, 2008 and a 40 
percent evaluation as of that date.  This determination 
represents a grant for the earlier period and a denial for the 
later period.  38 C.F.R. §§ 4.3, 4.7.


ORDER

As new and material evidence to reopen the claim for service 
connection for low back disability, to include as secondary to 
service connected fracture of the left acetabulum, has been 
received; to this limited extent, the appeal is granted.

Prior to May 28, 2008, a 30 percent rating for a fracture of the 
left acetabulum is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

From May 28, 2008, a rating in excess of 40 percent for a 
fracture of the left acetabulum is denied.    


REMAND

In January 1975, the RO granted service connection for a fracture 
of the left acetabulum, resulting from an April 1966 vehicular 
accident described in the service medical records.  Since that 
decision, in March 2008, the RO received the Veteran's service 
personnel records.  These records confirm that the April 1966 
accident, and the resultant injuries, were not incurred in the 
line of duty but were instead due to his own misconduct.  As a 
result, subsequent to his recovery from the accident, he was 
sentenced to one month's confinement at hard labor prior to 
resumption of his regular duties.  At the same time, the Board 
notes that the Veteran has reported to VA mental health personnel 
that he was a passenger in a car driven by a drunk driver when 
the April 1966 accident occurred.  See VA February 6, 2008 mental 
health assessment.

Direct service connection may be granted only when a disability 
or cause of death was incurred or aggravated in the line of duty, 
and not the result of the Veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or her 
abuse of alcohol or drugs.   38 C.F.R. § 3.301.  It would also 
appear that service connection for a disability, which is 
secondary to one that is the result of the Veteran's misconduct, 
might also be subject to this limitation.  Id.

As service connection for a fracture of the left acetabulum  has 
been in place for more than ten years, it would appear that this 
award is protected from severance even if the hip disability is 
the result of misconduct in conjunction with the April 1966 auto 
accident.  See 38 U.S.C.A. § 1159 (West 2002); 38 C.F.R. § 3.957 
(2010).  However, the Veteran's claim for service connection for 
low back disability, to include as secondary to the service 
connected hip disability, is currently pending, and is based on 
the Veteran either directly injuring his back during the accident 
in service or developing a back disability secondary to the hip 
disability that resulted from this accident.  Consequently, at 
the outset, the RO should conduct a line of duty determination to 
determine whether the Veteran's injuries from the accident were 
the result of his own willful misconduct.  If willful misconduct 
is found, the RO should then determine if service connection for 
low back disability, to include as secondary to the service 
connected fracture of the left acetabulum , is precluded as a 
result of such misconduct.  

If the RO determines that service connection for low back 
disability on a direct basis, and/or as secondary to service-
connected fracture of the left acetabulum is not precluded as a 
result of willful misconduct in service, the RO should schedule 
the Veteran for a VA examination to determine the etiology of his 
current low back disability.  The Board notes that a prior VA 
examination was conducted in November 2006, with an addendum in 
January 2007; however, although that examination report included 
an opinion as to whether the Veteran's current low back 
disability was caused by his service-connected fracture of the 
left acetabulum , it did not include opinions relating to whether 
the low back disability directly resulted from the auto accident 
in service or whether the low back disability has been aggravated 
by the service-connected fracture of the left acetabulum .  

Regarding the Veteran's claim for PTSD, a VA mental health 
assessment in February 2008 produced a general diagnosis of PTSD.  
Additionally, the Veteran has reported two specific stressor 
events in service; the April 1966 auto accident and learning that 
friends from his unit had died in a 1967 plane crash on a plane 
that he was originally scheduled to take.  The Board notes that 
along with the clear occurrence of the auto accident, the plane 
crash has also been reasonably corroborated through the 
submission of a clear account from an internet source indicating 
that it occurred on August 7, 1967.  Accordingly, on remand, the 
RO should schedule the Veteran for a VA psychiatric examination 
to determine whether he has PTSD as a result of either or both of 
these corroborated stressor events.     

Accordingly, the case is REMANDED for the following action:

1.   The RO should make a determination as to 
whether the injuries the Veteran suffered as 
a result of the April 1966 auto accident were 
in the line of duty or the result of his own 
willful misconduct.  If the RO determines 
that the injuries were the result of the 
Veteran's willful misconduct, it should also 
determine whether an award of service 
connection for low back disability as 
secondary to the Veteran's service connected 
fracture of the left acetabulum is barred as 
a result of the willful misconduct finding.  
Additionally, if it is determined that the 
Veteran's injuries from the accident were a 
result of willful misconduct, the RO should 
notify him of this determination and allow 
him a reasonable opportunity to respond.

2.  If the RO determines that the April 1966 
auto accident injuries were incurred in the 
line of duty or that the Veteran is not 
barred from receiving service connection for 
low back disability secondary to hip 
disability, he should be scheduled for a VA 
examination by an appropriate medical 
professional to determine whether his current 
low back disability is related to service or 
to his service connected fracture of the left 
acetabulum.  All testing or studies deemed 
necessary should be performed.  The claims 
file should be made available for the 
examiner's review in connection with the 
examination.  The examiner should provide an 
opinion as to whether any current low back 
disability is at least at likely as not 
(i.e., a 50% probability or better) (1) 
etiologically related to service; or (2) 
caused or permanently worsened beyond natural 
progression by the Veteran's service-
connected fracture of the left acetabulum.  
The examiner should fully explain all of his 
or her conclusions in the examination report.

3.  The RO should then arrange for the 
Veteran to undergo VA mental health 
examination, by a psychiatrist or 
psychologist.  The claims file should be made 
available for the examiner's review in 
connection with the examination.  All tests 
and studies, to include psychological 
testing, if deemed warranted, should be 
accomplished.

Considering only the corroborated stressors 
of: 1) the Veteran's April 1966 auto 
accident, and 2) learning that friends from 
his unit had died in the August 1967 plane 
crash on a plane that he was originally 
scheduled to take, the examiner should 
determine whether the Veteran meets the 
diagnostic criteria for PTSD.  If a diagnosis 
of PTSD resulting from either or both 
identified stressors is warranted, the 
examiner should specifically comment whether 
either of the corroborated stressors was 
sufficient to cause PTSD.  The examiner 
should fully explain all of his or her 
conclusions in the examination report.

4.  The RO should then readjudicate the 
claims.  In regard to the claim for PTSD, the 
RO should specifically determine whether the 
Veteran has PTSD as a result of a 
corroborated stressor event, which was 
incurred in the line of duty.  If either 
claim remains denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case and provide the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the Board 
for further appellate review, if otherwise in 
order.  No action is required of the Veteran 
until he is so notified.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


